Exhibit 10.10

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

Sam Trujillo (the “Employee”) and Conceptus, Inc., a Delaware corporation (the
“Company”) entered into a Change of Control Agreement, effective as of this
             day of                     , 20     (the “Effective Date”),
pursuant to the terms and conditions set forth in this Amended and Restated
Change of Control Agreement (the “Agreement”).

RECITALS

A. It is expected that another company or other entity may from time to time
consider the possibility of acquiring the Company or that a change of control
may otherwise occur, with or without the approval of the Company’s Board of
Directors (the “Board”). The Board recognizes that such consideration can be a
distraction to the Employee, an executive officer or director-level employee of
the Company, and can cause the Employee to consider alternative employment
opportunities. The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment with the Company.

C. The Board believes that it is imperative to provide the Employee with certain
benefits upon a Change of Control and, under certain circumstances, upon
termination of the Employee’s employment in connection with a Change of Control,
which benefits are intended to provide the Employee with financial security and
provide sufficient income and encouragement to the Employee to remain with the
Company notwithstanding the possibility of a Change of Control.

D. To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided in this Agreement.

E. Certain capitalized terms used in the Agreement are defined in Section 4
below.

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:

1. AT-WILL EMPLOYMENT. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason,
including (without limitation) any



--------------------------------------------------------------------------------

termination prior to a Change of Control, the Employee shall not be entitled to
any payments or benefits, other than as required under applicable law or as
provided by this Agreement, or as may otherwise be available in accordance with
the terms of the Company’s then existing employee plans and written policies in
effect at the time of termination. The terms of this Agreement shall terminate
upon the earliest of (i) the date on which Employee ceases to be employed as an
executive officer or director-level employee of the Company; (ii) the date that
all obligations of the parties hereunder have been satisfied, or (iii) two
(2) years after a Change of Control. A termination of the terms of this
Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the terms of this Agreement.

2. EQUITY AWARDS.

(a) HOSTILE TAKEOVER. Subject to Sections 5 and 6 below, in the event of a
Hostile Takeover and regardless of whether the Employee’s employment with the
Company is terminated in connection with the Hostile Takeover, each stock
option, stock appreciation right, restricted stock award, restricted stock unit
award or other equity-based award with respect to the Company’s securities
(collectively the “Equity Awards”) held by the Employee shall become fully
vested and/or immediately exercisable, as applicable, immediately prior to the
consummation of the transaction and with respect to the Equity Awards which are
in the form of stock options or stock appreciation rights, shall be exercisable
to the extent so vested in accordance with the provisions of the agreement and
plan pursuant to which such Equity Awards were granted.

(b) CHANGE OF CONTROL. Subject to Sections 5 and 6 below, in the event of a
Change of Control and regardless of whether the Employee’s employment with the
Company is terminated in connection with the Change of Control, each Equity
Award held by the Employee shall become vested and/or immediately exercisable
immediately prior to the consummation of the transaction as to one hundred
percent (100%) of the shares subject to such Equity Award that have not
otherwise vested as of such date. The shares subject to each Equity Award that
remain unvested as of the effective date of the transaction shall thereafter
vest at the same rate (that is, the same number of shares shall vest during each
vesting period) that was in effect prior to the Change of Control, and shall
accordingly vest over a period that is one-half of the total vesting period that
would otherwise be then remaining under the terms of the agreement pursuant to
which each such Equity Award was granted, subject to any acceleration based on
the subsequent attainment of performance targets.

3. CHANGE OF CONTROL.

(a) TERMINATION FOLLOWING A CHANGE OF CONTROL. Subject to Sections 5 and 6
below, if the Employee’s employment with the Company is terminated at any time
within two (2) years after a Change of Control, then the Employee shall be
entitled to receive severance benefits as follows:

(i) VOLUNTARY RESIGNATION. If the Employee voluntarily resigns from the Company
(other than as an Involuntary Termination (as defined below) or if the Company
terminates the Employee’s employment for Cause (as defined below)), then the
Employee shall not be entitled to receive severance payments under this
Agreement. The Employee’s benefits will be terminated under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination or as otherwise determined by the Board of
Directors of the Company.

 

2



--------------------------------------------------------------------------------

(ii) INVOLUNTARY TERMINATION. If the Employee’s employment terminates as a
result of an Involuntary Termination other than for Cause and the termination
constitutes a separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder, including Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”), the Employee shall be entitled to receive the
following benefits:

(A) severance payments during the period from the date of the Employee’s
Separation from Service until the date 18 months after the effective date of the
termination (the “Severance Period”) equal to the salary which the Employee was
receiving immediately prior to the Change of Control, which payments shall be
paid during the Severance Period in accordance with the Company’s standard
payroll practices;

(B) monthly severance payments during the Severance Period equal to 1/12th of
the Employee’s “target bonus” (as defined below) for the fiscal year in which
the termination occurs (or the most recent fiscal year for which a cash target
bonus was determined if a cash target bonus has not yet been determined for the
fiscal year in which the termination occurs). For purposes of this Agreement,
the term “target bonus” shall mean a cash bonus equal to the Employee’s base
salary in effect immediately prior to the Change of Control multiplied by that
percentage of such base salary that is prescribed by the Company under its
Officer Incentive Plan as the percentage of such base salary payable to the
Employee as a cash bonus if the Company pays bonuses at one-hundred percent
(100%) of its operating plan;

(C) continuation of all health and life insurance benefits through the end of
the Severance Period substantially identical to those to which the Employee was
entitled immediately prior to the termination, or to those being offered to
officers of the Company, or a successor corporation, if the Company’s benefit
programs are changed during the Severance Period;

(D) full and immediate vesting of each Equity Award held by the Employee on the
date of termination so that each such Equity Award which is a stock option or a
stock appreciation right shall be exercisable in full and all shares subject to
other Equity Awards shall be fully vested on the termination date in accordance
with the provisions of the agreement and plan pursuant to which such Equity
Awards were granted; and

(E) outplacement services with a total value not to exceed $15,000, provided
that such outplacement benefits shall end not later than the last day of the
second calendar year that begins after the date of the Employee’s Separation
from Service.

 

3



--------------------------------------------------------------------------------

(iii) INVOLUNTARY TERMINATION FOR CAUSE. If the Employee’s employment is
terminated for Cause, then the Employee shall not be entitled to receive
severance payments under this Agreement. The Employee’s benefits will be
terminated under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination.

(b) TERMINATION APART FROM A CHANGE OF CONTROL.

(i) In the event the Employee’s employment terminates for any reason, either
prior to the occurrence of a Change of Control (other than an Anticipatory
Termination) or after the two year period following the effective date of a
Change of Control, then the Employee shall not be entitled to receive any
severance payments under this Agreement. The Employee’s benefits will be
terminated under the terms of the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination or as otherwise determined by the Board of Directors of the Company.

(ii) Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated as a result of an Anticipatory
Termination, then (A) the Employee shall be entitled to the severance payments
and benefits described in Section 3(a)(ii) and the Severance Period shall
commence on the date of the Hostile Takeover or Change of Control, (B) for
purposes of determining the amount of the severance benefits described in
Sections 3(a)(ii)(A) and (B), the payments shall be based on the salary which
the Employee was receiving immediately prior to the date of his or her
termination of employment, and (C) in no event shall this Section 3(b)(ii)
create an extension of the exercise period of an Equity Award which is a stock
option or stock appreciation right beyond the earlier of the latest date upon
which the Equity Award could have expired by its original terms under any
circumstances or the tenth (10th) anniversary of the original date of grant of
the Equity Award.

(c) CODE SECTION 409A. Notwithstanding any provision to the contrary in the
Agreement, if the Employee is deemed by the Company at the time of his or her
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which the Employee is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Employee’s termination
benefits shall not be provided to the Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Employee’s
Separation from Service with the Company or (ii) the date of the Employee’s
death. Upon the first business day following the expiration of the applicable
Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to
this Section 3(c) shall be paid in a lump sum to the Employee (or the Employee’s
estate or beneficiaries), and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. For purposes of Section 409A of the
Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Employee’s right to receive the installment
payments payable pursuant to this Agreement (the “Installment Payments”) shall
be treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment.

 

4



--------------------------------------------------------------------------------

4. DEFINITION OF TERMS. The following terms referred to in this Agreement shall
have the following meanings:

(a) ANTICIPATORY TERMINATION. “Anticipatory Termination” shall mean a
termination of the Employee’s employment prior to a Change of Control (other
than a termination for Cause) which is determined to (i) be at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Hostile Takeover or Change of Control and who subsequently
effectuates a Hostile Takeover or Change of Control or (ii) have otherwise
occurred in connection with, or in anticipation of, a Hostile Takeover or Change
of Control which actually occurs, and in either (i) or (ii), such Hostile
Takeover or Change of Control constitutes a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, as described in Treasury Regulation
Section 1.409A-3(i)(5).

(b) CHANGE OF CONTROL. “Change of Control” shall mean the occurrence of any of
the following events:

(i) OWNERSHIP. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) in one or more
related transactions is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s outstanding voting securities without regard to whether the
Board has approved such acquisition(s).

(ii) MERGER/SALE OF ASSETS. A merger or consolidation of the Company whether or
not approved by the Board of Directors of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.

(iii) CHANGE IN BOARD COMPOSITION. A change in the composition of the Board of
Directors of the Company, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of the Effective Date or (B) are
elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

5



--------------------------------------------------------------------------------

(c) CAUSE. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company where such gross negligence
or willful misconduct has resulted or is likely to result in substantial and
material damage to the Company or its subsidiaries, (ii) repeated unexplained or
unjustified absence from the Company, (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board of Directors of the Company.

(d) HOSTILE TAKEOVER. “Hostile Takeover” shall mean any transaction (or one or
more related transactions) pursuant to which any “Person” (as such term is used
in Sections 13(d) and 14(d) of the Act) is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s outstanding voting securities without regard to
whether the Board has approved such acquisition(s).

(e) INVOLUNTARY TERMINATION. “Involuntary Termination” means any termination by
the Company other than for Cause and the Employee’s voluntary termination, upon
30 days prior written notice to the Company, following (i) any reduction of the
Employee’s base compensation, bonus opportunity or benefits (other than equity
or equity related benefits or reductions made in connection with a general
decrease in base salaries, bonus opportunities or benefits, as applicable for
most similarly situated executives of the successor corporation); (ii) the
Employee’s refusal to relocate to a location more than 50 miles from the
Company’s current location; (iii) any action by the Company that results in a
diminution in the Employee’s authority, duties and responsibilities; (iv) a
material breach by the Company of any of its obligations hereunder and (v) any
failure by a successor to assume and perform the Company’s obligations
hereunder.

5. LIMITATION ON PAYMENTS. To the extent that any of the payments or benefits
provided for in this Agreement or otherwise to the Employee (collectively the
“Payments”) constitute “parachute payments” within the meaning of Section 280G
of the Code and, but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payments that would result in no portion of the Payments
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payments, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Employee’s receipt, on an after-tax basis, of the greater amount of the
Payments notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Employee elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the effective date of the event
that triggers the Payment): reduction of cash payments; cancellation of
accelerated vesting of Equity Awards; reduction of employee benefits. In the
event that acceleration of vesting of Equity Awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Employee’s Equity Awards (i.e., earliest granted Equity Awards
cancelled last) unless the Employee elects in writing a different order for
cancellation.

 

6



--------------------------------------------------------------------------------

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Hostile Takeover or Change of Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Hostile Takeover or Change of Control, the Company shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Employee and the Company within fifteen (15) calendar days after the date on
which the Employee’s right to a Payment is triggered (if requested at that time
by the Employee or the Company) or such other time as requested by the Employee
or the Company. If the accounting firm determines that no Excise Tax is payable
with respect to the Payments, either before or after the application of the
Reduced Amount, it shall furnish the Employee and the Company with an opinion
reasonably acceptable to the Employee that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Employee and the
Company.

6. SUCCESSORS. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

7. NOTICE. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to the Employee shall be addressed
to the Employee at the home address which the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

8. MISCELLANEOUS PROVISIONS.

(a) NO DUTY TO MITIGATE. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that the Employee
may receive from any other source.

(b) WAIVER. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

7



--------------------------------------------------------------------------------

(c) WHOLE AGREEMENT. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title or concerning similar subject matter dated prior to the date of
this Agreement, including, without limitation, the Prior Agreement, and by
execution of this Agreement both parties agree that any such predecessor
agreement shall be deemed null and void.

(d) CHOICE OF LAW. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

(e) SEVERABILITY. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

(f) ARBITRATION.

(i) Except as provided below, any controversy or dispute which establishes a
legal or equitable cause of action (“Claim”) between the Employee and the
Company arising out of, or relating to Employee’s employment and/or this
Agreement shall be submitted to final and binding arbitration as the sole and
exclusive remedy for such controversy or dispute. It is the parties’ intent that
issues of arbitrability of any dispute shall be decided by the Arbitrator.

(ii) Regardless of whether the Federal Arbitration Act would apply by operation
of law, Employee and Company agree that the right and duty to resolve any
controversy or dispute by arbitration shall be governed exclusively by the
Federal Arbitration Act, as amended, and arbitration shall take place according
to the applicable rules of the American Arbitration Association (“AAA”) in
effect as of the date the demand for arbitration is filed. If for any reason the
Federal Arbitration Act is found not to apply or govern, this agreement to
arbitrate shall be governed by applicable state law.

(iii) The arbitration shall take place before one arbitrator. Such arbitrator
shall be provided through the AAA by mutual agreement of the parties to the
arbitration; provided that, absent such agreement, the arbitrator shall be
selected in accordance with the rules of AAA then in effect. In either event,
such arbitrator may not have any preexisting, direct or indirect relationship
with any party to the arbitration.

 

8



--------------------------------------------------------------------------------

(iv) The arbitration shall be held at the office of AAA nearest the Company
facility to which Employee was assigned prior to the dispute; provided, however,
if such office is outside the state in which Employee resides, Employee may
cause the arbitration to be held within Employee’s state of residence at a place
mutually convenient to the parties thereto and arbitrator.

(v) The costs of arbitration to be paid shall not include any costs unique to
arbitration, nor exceed the amount such person would have had to pay in court
costs had the matter been pursued in court. The Company shall be responsible for
all other cost payable to AAA in connection with the arbitration, including the
cost and fees of the arbitrator. The arbitrator shall make such orders with
respect to attorneys’ fees and other costs and expenses related to the
arbitration as provided by applicable law.

(vi) The award or decision of the arbitrator shall be rendered in writing; shall
be final and binding on the parties; and may be enforced by judgment or order of
a court of competent jurisdiction.

(vii) The arbitrator shall have no authority to amend or modify the terms and
conditions of this Agreement, it being expressly understood and agreed that the
arbitrator shall have all such powers as a court would have, sitting without a
jury, to determine the validity and enforceability of any of the provisions
hereof.

(viii) Notwithstanding this Section (f), the Company and the Employee shall have
the right to seek from a court of competent jurisdiction provisional
non-monetary remedies including, but not limited to, temporary restraining
orders or preliminary injunctions before, during or after arbitration to the
extent such remedies are not available through arbitration or cannot be obtained
in a timely fashion through arbitration. The Company and the Employee need not
await the outcome of the arbitration before seeking provisional remedies.
Seeking any such remedies shall not be deemed to be a waiver of such person’s
right to compel arbitration.

(g) LEGAL FEES AND EXPENSES. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.

(h) NO ASSIGNMENT OF BENEFITS. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.

(i) EMPLOYMENT TAXES. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j) ASSIGNMENT BY COMPANY. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.

 

9



--------------------------------------------------------------------------------

(k) COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

CONCEPTUS, INC.     EMPLOYEE By:  

 

    By:  

 

Title:  

 

     

 

11